Citation Nr: 1032929	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  09-05 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left knee.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a perforated right 
tympanic membrane. 

4.  Entitlement to service connection for left hip disorder.

5.  Entitlement to service connection for cervical strain.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans 
Services

ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1972 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from  April 2007 and October 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Offices (RO).

In November 2007, the Veteran filed a statement in support of 
claim, in which he stated that he wished to reopen his claims for 
service connection for degenerative joint disease of the left 
knee, a low back disorder, a perforated right tympanic membrane, 
a left hip disorder, and cervical strain.  In the statement, the 
Veteran advised the RO that his records were at the VA Medical 
Center (VAMC) in Salem,  Virginia.  

This filing was characterized by the RO as a petition to reopen, 
requiring new and material evidence.  However, the Court has held 
that a claim becomes final and subject to a motion to reopen only 
after the period for appeal has run, and any interim submissions 
before finality must be considered by the VA as part of the 
original claim.  See Jennings v. Mansfield, 509 F.3d 1362 (Fed. 
Cir. 2007); 38 C.F.R. § 3.156(b).  Accordingly, the rating 
decision under review is the April 2007 decision for the issues 
of service connection for degenerative joint disease of the right 
knee, a low back disorder, and a perforated right tympanic 
membrane.     


FINDINGS OF FACT

1.  Degenerative joint disease of the left knee is not causally 
or etiologically related to any incident or injury in service.

2.  A low back disorder is not causally or etiologically related 
to any incident or injury in service.

3.  A perforated right tympanic membrane is not causally or 
etiologically related to any incident or injury in service.

4.  A left hip disorder is not causally or etiologically related 
to any incident or injury in service.

5.  Cervical strain is not causally or etiologically related to 
any incident or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative joint 
disease of the left knee have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1154(b), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303 (2009).

2.  The criteria for service connection for a low back disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2009).

3.  The criteria for service connection for a perforated right 
tympanic membrane have not been met.  38 U.S.C.A. §§ 1110, 1131, 
1154(b), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 
(2009).

4.  The criteria for service connection for a left disorder have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2009).

5.  The criteria for service connection for cervical strain have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist the Veteran in development of his claims.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.

In letters dated in October 2006, February 2007, and February 
2008, the RO provided notice to the Veteran regarding the 
information and evidence necessary to substantiate his claims for 
service connection.  The RO also specified the information and 
evidence to be submitted by him, the information, and evidence to 
be obtained by VA, and the need for him to advise VA of or submit 
any further evidence that pertained to his claims.  See 38 
U.S.C.A. § 5103; 38 CFR § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In the letters sent in October 2006 and February 2008, the RO 
provided timely notice to the Veteran regarding what information 
and evidence is needed to substantiate a claim for service 
connection, as well as specifying the information and evidence to 
be submitted by him, the information and evidence to be obtained 
by VA, and the need for him to advise VA of or submit any further 
evidence that pertained to his claim.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the October 2006 letter that a schedular rating and 
an effective date would be assigned if his claim was granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board has considered the issue of whether VA medical 
examinations should be conducted.  However, the claims are denied 
on the fundamental basis that the Veteran's assertion of in-
service events, while competent, is wholly incredible.  Thus, 
because the Veteran is shown to be not truthful in his account of 
in-service events, VA examinations would not assist the Veteran.  
McClendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical examination 
as "necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay or 
medical evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does not 
contain sufficient medical evidence for the [VA] to make a 
decision on the claim").

The Board concludes that all available evidence that is pertinent 
to this claim has been obtained and that there is sufficient 
medical evidence on file on which to make a decision on the 
issues.


Merits of the Claims

The Veteran argues that he has degenerative joint disease of the 
left knee, low back pain, cervical strain, a left hip disorder, 
and a perforated ear drum that were caused by his active military 
service.  As to the orthopedic disorders, the Veteran reports 
that during his period of approximately 45 days of service, he 
injured his left knee, low back and neck as he fell into a "fox 
hole;" that he was treated by military medical examiners, and 
that he was discharged because of the resulting physical 
disability.  As to alleged hearing disorder, the Veteran reports 
that he incurred the disability as a result of basic weapons 
training.  

Because the Veteran is wholly untruthful in his account of in-
service events, the Board finds that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
Service connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d) (2009); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury.  That regulation permits service 
connection not only for disability caused by service- connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice-connected disability by a service-
connected disability.  See 38 C.F.R. § 3.310; see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Service connection will be granted if it is shown that a Veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty in the active military, 
naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury incurred in service alone is not enough.  There 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

In the Veteran's October 2008 notice of disagreement and his 
February 2009 Substantive Appeal (VA Form 9), he stated that he 
fell in a "fox hole" during basic training which caused his 
left knee, back, and left hip injuries.  Both in his claim, and 
in his substantive appeal, the Veteran alleged that he was 
medically treated for the underlying incident, in which he "tore 
the ligaments in the left knee."  In a  statement dated in 
October 2008, the Veteran alleged that because of and after this 
incident, he was treated and was discharged from active duty 
because he then did not meet medical fitness standards.  

The Veteran is plainly not truthful in his account of in-service 
events.  His service treatment records contain no evidence of any 
injuries or a fall during service, nor is there evidence of 
injury to his ear drum.  Instead, his service treatment records 
demonstrate that he was discharged from service due to an 
"inadequate personality disorder," which military medical 
examiners noted because the Veteran had been complaining of 
"brain damage," and his desire to be discharged from the Army.  
The Veteran's July 1972 clinical record prior to discharge from 
service reflects a physical examination within normal limits and 
does not reflect any injuries, in contrast to the Veteran's 
allegations.  

In particular, at the time he was discharged from active duty, 
the Veteran was assigned a "PULHES"profile indicating that he 
was in excellent condition both as to his physical capacity and 
his hearing ability.  See Odiorne v. Principi, 3 Vet. App. 456, 
457 (1992); (Observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the veteran on a 
scale of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness for 
retention in the military service. 

The Veteran's July 1972 record, which was completed immediately 
prior to separation, is highly probative as to the Veteran's 
condition at the time nearest his release from active duty, as it 
was generated with the specific purpose of ascertaining the 
Veteran's then- physical condition, as opposed to his current 
assertion which is proffered in an attempt to secure VA 
compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1993) (observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of Evidence 
may be appropriate if it assists in the articulation of reasons 
for the Board's decision).

This record shows that the Veteran had a long history of 
psychiatric problems and marginal functioning in all situations.  
The Veteran was diagnosed with inadequate personality disorder, 
chronic, moderate, manifested by inability to functions under any 
stress, marginal functioning in both civilian and military life, 
with past history of behavior difficulties.  Based on the 
discrepancy between the Veteran's testimony and the 
contemporaneous medical records, the Board finds the service 
treatment records more probative than the Veteran's account.

Accordingly, the Veteran does not have evidence of an in-service 
event or injury causally connected to his claimed disorders, and 
his claims for service connection are denied.

The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
Veteran's claims, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

	(ORDER ON NEXT PAGE)










ORDER

Service connection for degenerative joint disease of the left 
knee is denied.

Service connection for a low back disorder is denied.

Service connection for a perforated right tympanic membrane is 
denied. 

Service connection for left hip disorder is denied.

Service connection for cervical strain is denied.




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


